 



Exhibit 10.10
THE KITCHEN COLLECTION, LLC
EXCESS RETIREMENT PLAN
( EFFECTIVE JANUARY 1, 2008)

 



--------------------------------------------------------------------------------



 



THE KITCHEN COLLECTION, LLC
EXCESS RETIREMENT PLAN
          The Kitchen Collection, Inc. (to be known as The Kitchen Collection,
LLC effective January 1, 2008 or such later date specified in the applicable
certificate of merger) (the “Company”) does hereby adopt this Excess Retirement
Plan effective January 1, 2008.
ARTICLE I
PREFACE
     Section 1.1 Effective Date. The effective date of this Plan is January 1,
2008.
     Section 1.2 Purpose of the Plan. The purpose of this Plan is to provide for
certain Employees the benefits they would have received under the Savings Plan
but for (a) the limitations imposed under Code Sections 402(g), 401(a)(17),
401(k)(3), 401(m) and 415 or (b) as a result of their deferral of Compensation
hereunder.
     Section 1.3 Governing Law. This Plan shall be regulated, construed and
administered under the laws of the State of Ohio, except when preempted by
federal law.
     Section 1.4 Gender and Number. For purposes of interpreting the provisions
of this Plan, the masculine gender shall be deemed to include the feminine, the
feminine gender shall be deemed to include the masculine, and the singular shall
include the plural unless otherwise clearly required by the context.
     Section 1.5 Application of Code Section 409A.
          (a) The Excess 401(k) Sub-Accounts under the Plan are subject to the
requirements of Code Section 409A. The Excess Matching Sub-Account and the
Excess Profit Sharing Sub-Account are intended to be exempt from the
requirements of Code Section 409A.
          (b) It is intended that the compensation arrangements under the Plan
be in full compliance with the requirements of, or the exceptions to, Code
Section 409A. The Plan shall be interpreted and administered in a manner to give
effect to such intent. Notwithstanding the foregoing, the Company does not
guarantee any particular tax result to Participants or Beneficiaries with
respect to any amounts deferred or any payments provided hereunder, including
tax treatment under Code Section 409A.
ARTICLE II
DEFINITIONS
          Except as otherwise provided in this Plan, terms defined in the
Savings Plan as they may be amended from time to time shall have the same
meanings when used herein, unless a different meaning is clearly required by the
context of this Plan. In addition, the following words and phrases shall have
the following respective meanings for purposes of this Plan.

-2-



--------------------------------------------------------------------------------



 



     Section 2.1 Account shall mean the record maintained in accordance with
Section 3.4 by the Company as the sum of the Participant’s Excess Retirement
Benefits hereunder. The Participant’s Account shall be further divided into the
Sub-Accounts described in Article III hereof.
     Section 2.2 Beneficiary shall mean the person or persons designated by the
Participant as his Beneficiary under this Plan on a form acceptable to the Plan
Administrator prior to the Participant’s death. In the absence of a valid
designation, a Participant’s Beneficiary shall be the Beneficiary(ies)
designated (or deemed designated) under the Savings Plan.
     Section 2.3 Bonus shall mean any bonus under the Company’s Annual Incentive
Compensation Plan that would be taken into account as Compensation under the
Savings Plan, which is earned with respect to services performed by a
Participant during a Plan Year (whether or not such Bonus is actually paid to
the Participant during such Plan Year). An election to defer a Bonus under this
Plan must be made before the period in which the services are performed which
gives rise to such Bonus.
     Section 2.4 Company shall mean The Kitchen Collection, Inc. or any entity
that succeeds The Kitchen Collection, Inc. by merger, reorganization or
otherwise. Effective January 1, 2008 (or such other date specified in the
applicable certificate of merger), the Company shall be known as The Kitchen
Collection, LLC.
     Section 2.5 Compensation shall have the same meaning as under the Savings
Plan, except that Compensation shall be deemed to include (a) the amount of
compensation deferred by the Participant under this Plan and (b) amounts in
excess of the limitation imposed by Code Section 401(a)(17). Notwithstanding the
foregoing, the timing and crediting of Bonuses hereunder shall be as specified
in Section 3.1.
     Section 2.6 Excess Retirement Benefit or Benefit shall mean an Excess
401(k) Benefit, an Excess Matching Benefit or an Excess Profit Sharing Benefit
(all as described in Article III) which is payable to or with respect to a
Participant under this Plan.
     Section 2.7 Fixed Income Fund shall mean the Vanguard Retirement Savings
Trust IV investment fund under the Savings Plan or any equivalent fixed income
fund thereunder which is designated by the NACCO Industries, Inc. Retirement
Funds Investment Committee as the successor thereto.
     Section 2.8 Key Employee. Effective April 1, 2008, a Participant shall be
classified as a Key Employee if he meets the following requirements:

  •   The Participant, with respect to the Participant’s relationship with the
Company and the Controlled Group Members, met the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code (without regard to Section 416(i)
(5)) and the Treasury Regulations issued thereunder at any time during the
12-month period ending on the most recent Identification Date (defined below)
and his Termination of Employment occurs during the 12-month period beginning on
the most recent Effective Date (defined below).

-3-



--------------------------------------------------------------------------------



 



      When applying the provisions of Code Section 416(i)(1)(A)(i), (ii) or
(iii) for this purpose: (i) the definition of “compensation” (A) shall be the
definition contained in Treasury Regulation Section 1.415(c)-2(d)(4) (i.e.,
wages and other compensation for which the Employer is required to furnish the
Employee with a Form W-2 under Code Sections 6041, 6051 and 6052, plus amounts
deferred at the election of the Employee under Code Sections 125, 132(f)(4) or
401(k)) and (B) shall apply the rule of Treasury
Regulation Section 1.415-2(g)(5)(ii) which excludes compensation of non-resident
alien employees and (ii) the number of officers described in Code
Section 416(i)(A)(i) shall be 60 instead of 50.

  •   The Identification Date for Key Employees is each December 31st and the
Effective Date is the following April 1st. As such, any Employee who is
classified as a Key Employee as of December 31st of a particular Plan Year shall
maintain such classification for the 12-month period commencing on the following
April 1st.     •   Notwithstanding the foregoing, a Participant shall not be
classified as a Key Employee unless the stock of NACCO Industries, Inc. (or a
related entity) is publicly traded on an established securities market or
otherwise on the date of the Participant’s Termination of Employment.

     Section 2.9 Participant.
          (a) For purposes of Sections 3.1 through 3.3 of the Plan, the term
Participant shall mean a participant in the Savings Plan (i) who is unable to
make all of the Salary Deferral Contributions that he has elected to make to the
Savings Plan, or unable to receive the maximum amount of Matching Company
Contributions under the Savings Plan, or unable to receive the maximum amount of
Profit Sharing Contributions under the Savings Plan because of the limitations
imposed under Section 402(g), 401(a)(17), 401(k)(3), 401(m) or 415 of the Code
or as a result of his deferral of Compensation under this Plan; (ii) whose total
compensation from the Controlled Group for the year in which the deferral
election is required is at least $125,000; and (iii) who is designated as a
Participant in this Plan by the President of the Company.
          (b) The term “Participant” shall also include any other person who has
an Account balance hereunder.
     Section 2.10 Plan shall mean The Kitchen Collection, LLC Excess Retirement
Plan, as herein set forth or as duly amended.
     Section 2.11 Plan Administrator shall mean the Administrative Committee
appointed under the Savings Plan.
     Section 2.12 Plan Year shall mean the calendar year.
     Section 2.13 Savings Plan shall mean The Kitchen Collection, Inc.
Retirement Savings Plan (or any successor plan).

-4-



--------------------------------------------------------------------------------



 



     Section 2.14 Termination of Employment shall mean, with respect to any
Participant’s relationship with the Company and the Controlled Group Members, a
separation from service as defined in Code Section 409A (and the regulations or
other guidance issued thereunder).
     Section 2.15 Valuation Date shall mean the last business day of each
calendar month and any other date chosen by the Plan Administrator.
ARTICLE III
EXCESS RETIREMENT BENEFITS — CALCULATION OF AMOUNT
     Section 3.1 Basic and Additional Excess 401(k) Benefits.
          (a) Amount of Excess 401(k) Benefits. For periods on and after
January 1, 2008, each Participant may, prior to each December 31st, by
completing an approved deferral election form, direct the Company to reduce his
Compensation for the next Plan Year, by the difference between (i) a certain
percentage, in 1% increments, with a maximum of 25%, of his Compensation for the
Plan Year, and (ii) the maximum Salary Deferral Contributions actually permitted
to be contributed for him to the Savings Plan by reason of the application of
the limitations under Sections 402(g), 401(a)(17), 401(k)(3) and 415 of the Code
(which amounts shall be referred to as the “Excess 401(k) Benefits”).
Notwithstanding the foregoing, a Participant’s direction to reduce a Bonus
earned during a particular Plan Year shall be made no later than December 31st
of the Plan Year preceding the Plan Year in which the Bonus commences to be
earned. Elections to defer Bonuses that were earned in 2007 were made prior to
December 31, 2006 under The Kitchen Collection, Inc. Deferred Compensation Plan
for Management Employees and shall continue in effect hereunder; provided,
however, that the payment of those amounts shall be as specified in Article VI
hereof.
          (b) Classification of Excess 401(k) Benefits. The Excess 401(k)
Benefits for a particular Plan Year shall be calculated monthly and shall be
further divided into the “Basic Excess 401(k) Benefits” and the “Additional
Excess 401(k) Benefits” as follows:

  (i)   The Basic Excess 401(k) Benefits shall be determined by multiplying each
Excess 401(k) Benefit by a fraction, the numerator of which is the lesser of the
percentage of Compensation elected to be deferred in the deferral election form
for such Plan Year or 6% and the denominator of which is the percentage of
Compensation elected to be deferred; and     (ii)   The Additional Excess 401(k)
Benefits (if any) shall be determined by multiplying such Excess 401(k) Benefit
by a fraction, the numerator of which is the excess (if any) of (1) the
percentage of Compensation elected to be deferred in the deferral election form
for such Plan Year over (2) 6%, and the denominator of which is the percentage
of Compensation elected to be deferred.

The Basic Excess 401(k) Benefits shall be credited to the Basic Excess 401(k)
Sub-Account under this Plan and the Additional Excess 401(k) Benefits shall be
credited to the Additional

-5-



--------------------------------------------------------------------------------



 



Excess 401(k) Sub-Account hereunder. The Basic and Additional Excess 401(k)
Sub-Accounts shall be referred to collectively as the “Excess 401(k)
Sub-Account.”
          (c) Consequences of Deferral Election. Any direction by a Participant
to defer Compensation under Subsection (a) shall be effective with respect to
Compensation otherwise payable to the Participant for the Plan Year for which
the deferral election form is effective, and the Participant shall not be
eligible to receive such Compensation. Instead, such amounts shall be credited
to the Participant’s Basic and Additional Excess 401(k) Sub-Accounts (as
applicable) hereunder. Any such direction shall be irrevocable with respect to
Compensation earned for such Plan Year, but shall have no effect on Compensation
that is earned in subsequent Plan Years. A new deferral election will be
required for each Plan Year.
     Section 3.2 Excess Matching Benefits. A Participant shall have credited to
his Excess Matching Sub-Account an amount equal to the Matching Company
Contributions attributable to his Basic Excess 401(k) Benefits that he is
prevented from receiving under the Savings Plan because of the limitations
imposed under Code Sections 402(g), 401(a)(17), 401(k)(3), 401(m) and 415 of the
Code (the “Excess Matching Benefits”).
     Section 3.3 Excess Profit Sharing Benefits. Effective for Plan Years
commencing on or after January 1, 2008, a Participant shall have credited to his
Excess Profit Sharing Sub-Account an amount equal to the excess, of any, of
(i) the Profit Sharing Contribution which would have been made to the Savings
Plan if such Plan did not contain the limitations imposed under Code Sections
401(a)(17) and 415 and the term “Compensation” (as defined in Section 2.5 of
this Plan) were used for purposes of determining the amount of Profit Sharing
Contributions under the Savings Plan, over (ii) the amount of Profit Sharing
Contributions which are actually made to the Savings Plan on behalf of the
Participant for such Plan Year (the “Excess Profit Sharing Benefits”).
     Section 3.4 Participant’s Accounts. The Company shall establish and
maintain on its books an Account for each Participant which shall contain the
following entries:
          (a) Credits to a Basic Excess 401(k) Sub-Account for the Basic Excess
401(k) Benefits described in Section 3.1(b)(i), which shall be credited to the
Sub-Account when a Participant is prevented from making a Salary Deferral
Contribution under the Savings Plan.
          (b) Credits to an Excess Matching Sub-Account for the Excess Matching
Benefits described in Section 3.2, which shall be credited to the Sub-Account
when a Participant is prevented from receiving Matching Company Contributions
under the Savings Plan.
          (c) Credits to an Additional Excess 401(k) Sub-Account for the
Additional Excess 401(k) Benefits described in Section 3.1(b)(ii), which shall
be credited to the Sub-Account when a Participant is prevented from making a
Salary Deferral Contribution under the Savings Plan.
          (d) Credits to an Excess Profit Sharing Sub-Account for the Excess
Profit Sharing Benefits described in Section 3.3, which shall be credited to the
Sub-Account at the time the

-6-



--------------------------------------------------------------------------------



 



Profit Sharing Contributions are otherwise credited to the Participant’s account
under the Savings Plan.
          (e) Credits to all Sub-Accounts for the earnings and the uplift
described in Article IV.
          (f) Debits for any distributions made from the Sub-Accounts.
ARTICLE IV
EARNINGS/UPLIFT
     Section 4.1 Earnings. Subject to Section 4.3, at the end of each calendar
month during a Plan Year, the Excess 401(k) Sub-Account and Excess Matching
Sub-Account of each Participant shall be credited with earnings in an amount
determined by multiplying such Participant’s average Sub-Account balance during
such month by the blended rate earned during such month by the Fixed Income
Fund. However, no earnings shall be credited for the month in which the
Participant receives a distribution from his Sub-Account.
     Section 4.2 Uplift on Plan Payments. In addition to the earnings described
in Section 4.1, the balance of the Basic Excess 401(k) Sub-Account, The Excess
Matching Sub-Account and the Excess Profit Sharing Sub-Account as of the last
day of the month prior to the payment date shall each be increased by an
additional 15%.
     Section 4.3 Changes/Limitations.
          (a) The Compensation Committee may change (or suspend) (i) the
earnings rate credited on Accounts and/or (ii) the amount of the uplift under
the Plan at any time.
          (b) Notwithstanding any provision of the Plan to the contrary, in no
event will earnings on Accounts for a Plan Year (excluding the uplift described
in Section 4.2) be credited at a rate which exceeds 14%.
ARTICLE V
VESTING
     Section 5.1 Vesting. All Participants shall be immediately 100% vested in
all amounts credited to their Account hereunder.
ARTICLE VI
DISTRIBUTION OF BENEFITS
     Section 6.1 Time and Form of Payment. All amounts credited to a
Participant’s Sub-Accounts for each Plan Year (including the Excess Profit
Sharing Benefits for the Plan Year, the uplift and any earnings that are
credited after the end of the Plan Year) shall automatically be

-7-



--------------------------------------------------------------------------------



 



paid to the Participant (or his Beneficiary) in the form of a single lump sum
payment on March 15th of the immediately following Plan Year.
     Section 6.2 Other Payment Rules and Restrictions.

  (a)   Payments Violating Applicable Law. Notwithstanding any provision of the
Plan to the contrary, the payment of all or any portion of the amounts payable
hereunder will be deferred to the extent that the Company reasonably anticipates
that the making of such payment would violate Federal securities laws or other
applicable law (provided that the making of a payment that would cause income
taxes or penalties under the Code shall not be treated as a violation of
applicable law). The deferred amount shall become payable at the earliest date
at which the Company reasonably anticipates that making the payment will not
cause such violation.     (b)   Delayed Payments Due to Solvency Issues.
Notwithstanding any provision of the Plan to the contrary, the Company shall not
be required to make any payment hereunder to any Participant or Beneficiary if
the making of the payment would jeopardize the ability of the Company to
continue as a going concern; provided that any missed payment is made during the
first calendar year in which the funds of the Company are sufficient to make the
payment without jeopardizing the going concern status of the Company.     (c)  
Key Employees. Notwithstanding any provision of the Plan to the contrary,
distributions to Key Employees made on account of a Termination of Employment
may not be made before the 1st day of the seventh month following such
Termination of Employment (or, if earlier, the date of death) except for
payments made on account of (i) a QDRO (as specified in Section 7.5) or (ii) a
conflict of interest or the payment of FICA taxes (as specified in Subsection
(e) below). Any amounts that are otherwise payable to the Key Employee during
the 6-month period following his Termination of Employment shall be accumulated
and paid in a lump sum make-up payment within 10 days following the 1st day of
the 7th month following Termination of Employment.     (d)   Acceleration of
Payments. Notwithstanding any provision of the Plan to the contrary, to the
extent permitted under Code Section 409A and the Treasury Regulations issued
thereunder, payments of Sub-Accounts that are subject to Code Section 409A may
be accelerated (i) to the extent necessary to comply with federal, state, local
or foreign ethics or conflicts of interest laws or agreements or (ii) to the
extent necessary to pay the FICA taxes imposed on benefits hereunder under Code
Section 3101, and the income withholding taxes related thereto. Payments may
also be accelerated if the Plan (or a portion thereof) fails to satisfy the
requirements of Code Section 409A; provided that the amount of such payment may
not exceed the amount required to be included as income as a result of the
failure to comply with Code Section 409A.

     Section 6.3 Withholding/Taxes. To the extent required by applicable law,
the Company shall withhold from the Excess Retirement Benefits hereunder any
income, employment or other taxes required to be withheld therefrom by any
government or governmental agency.

-8-



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
     Section 7.1 Liability of Company. Nothing in this Plan shall constitute the
creation of a trust or other fiduciary relationship between the Company and any
Participant, Beneficiary or any other person.
     Section 7.2 Limitation on Rights of Participants and Beneficiaries — No
Lien. The Plan is designed to be an unfunded, nonqualified plan. Nothing
contained herein shall be deemed to create a trust or lien in favor of any
Participant or Beneficiary on any assets of the Company. The Company shall have
no obligation to purchase any assets that do not remain subject to the claims of
the creditors of the Company for use in connection with the Plan. No Participant
or Beneficiary or any other person shall have any preferred claim on, or any
beneficial ownership interest in, any assets of the Company prior to the time
that such assets are paid to the Participant or Beneficiary as provided herein.
Each Participant and Beneficiary shall have the status of a general unsecured
creditor of the Company.
     Section 7.3 No Guarantee of Employment. Nothing in this Plan shall be
construed as guaranteeing future employment to Participants. A Participant
continues to be an Employee of the Company solely at the will of the Company
subject to discharge at any time, with or without cause.
     Section 7.4 Payment to Guardian. If a Benefit payable hereunder is payable
to a minor, to a person declared incompetent or to a person incapable of
handling the disposition of his property, the Plan Administrator may direct
payment of such Benefit to the guardian, legal representative or person having
the care and custody of such minor, incompetent or person. The Plan
Administrator may require such proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the Benefit.
Such distribution shall completely discharge the Company from all liability with
respect to such Benefit.
     Section 7.5 Assignment. No right or interest under this Plan of any
Participant or Beneficiary shall be assignable or transferable in any manner or
be subject to alienation, anticipation, sale, pledge, encumbrance or other legal
process or in any manner be liable for or subject to the debts or liabilities of
the Participant or Beneficiary. Notwithstanding the foregoing, the Plan
Administrator shall honor a qualified domestic relations order (“QDRO”) from a
state domestic relations court which requires the payment of part of all or a
Participant’s or Beneficiary’s Account under this Plan to an “alternate payee”
as defined in Code Section 414(p).
     Section 7.6 Severability. If any provision of this Plan or the application
thereof to any circumstance(s) or person(s) is held to be invalid by a court of
competent jurisdiction, the remainder of the Plan and the application of such
provision to other circumstances or persons shall not be affected thereby.
     Section 7.7 Effect on Other Benefits. Benefits payable to or with respect
to a Participant under the Savings Plan or any other Company-sponsored
(qualified or nonqualified) plan, if any, are in addition to those provided
under this Plan.

-10-



--------------------------------------------------------------------------------



 



     Section 7.8 Liability for Payment/Expenses. The Company shall be liable for
the payment of the Excess Retirement Benefits that are payable hereunder.
Expenses of administering the Plan shall be paid by the Company.
ARTICLE VIII
ADMINISTRATION OF PLAN
     Section 8.1 Administration. (a) In general. The Plan shall be administered
by the Plan Administrator. The Plan Administrator shall have sole and absolute
discretion to interpret where necessary all provisions of the Plan (including,
without limitation, by supplying omissions from, correcting deficiencies in, or
resolving inconsistencies or ambiguities in, the language of the Plan), to make
factual findings with respect to any issue arising under the Plan, to determine
the rights and status under the Plan of Participants, or other persons, to
resolve questions (including factual questions) or disputes arising under the
Plan and to make any determinations with respect to the benefits payable under
the Plan and the persons entitled thereto as may be necessary for the purposes
of the Plan. Without limiting the generality of the foregoing, the Plan
Administrator is hereby granted the authority (i) to determine whether a
particular employee is a Participant, and (ii) to determine if a person is
entitled to Excess Retirement Benefits hereunder and, if so, the amount and
duration of such Benefits. The Plan Administrator’s determination of the rights
of any person hereunder shall be final and binding on all persons, subject only
to the claims procedures outlined in Section 8.3 hereof.
          (b) Delegation of Duties. The Plan Administrator may delegate any of
its administrative duties, including, without limitation, duties with respect to
the processing, review, investigation, approval and payment of Excess Retirement
Benefits, to a named administrator or administrators.
     Section 8.2 Regulations. The Plan Administrator may promulgate any rules
and regulations it deems necessary in order to carry out the purposes of the
Plan or to interpret the provisions of the Plan; provided, however, that no
rule, regulation or interpretation shall be contrary to the provisions of the
Plan. The rules, regulations and interpretations made by the Plan Administrator
shall, subject only to the claims procedure outlined in Section 8.3 hereof, be
final and binding on all persons.
     Section 8.3 Claims Procedures. The Plan Administrator shall determine the
rights of any person to any Excess Retirement Benefits hereunder. Any person who
believes that he has not received the Excess Retirement Benefits to which he is
entitled under the Plan may file a claim in writing with the Plan Administrator.
The Plan Administrator shall, no later than 90 days after the receipt of a claim
(plus an additional period of 90 days if required for processing, provided that
notice of the extension of time is given to the claimant within the first 90 day
period), either allow or deny the claim in writing.
          A denial of a claim by the Plan Administrator, wholly or partially,
shall be written in a manner calculated to be understood by the claimant and
shall include:

  (a)   the specific reasons for the denial;

-10-



--------------------------------------------------------------------------------



 



  (b)   specific reference to pertinent Plan provisions on which the denial is
based;     (c)   a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and     (d)   an explanation of the claim
review procedure and the time limits applicable thereto (including a statement
of the claimant’s right to bring a civil action under Section 502(a) of ERISA
following an adverse benefit determination on review).

          A claimant whose claim is denied (or his duly authorized
representative) may within 60 days after receipt of denial of a claim file with
the Plan Administrator a written request for a review of such claim. If the
claimant does not file a request for review of his claim within such 60-day
period, the claimant shall be deemed to have acquiesced in the original decision
of the Plan Administrator on his claim. If such an appeal is so filed within
such 60 day period, the Compensation Committee (or its delegate) shall conduct a
full and fair review of such claim. During such review, the claimant shall be
given the opportunity to review documents that are pertinent to his claim and to
submit issues and comments in writing. For this purpose, the Compensation
Committee (or its delegate) shall have the same power to interpret the Plan and
make findings of fact thereunder as is given to the Plan Administrator under
Section 8.1(a) above.
          The Compensation Committee (or its delegate) shall mail or deliver to
the claimant a written decision on the matter based on the facts and the
pertinent provisions of the Plan within 60 days after the receipt of the request
for review (unless special circumstances require an extension of up to 60
additional days, in which case written notice of such extension shall be given
to the claimant prior to the commencement of such extension). Such decision
shall be written in a manner calculated to be understood by the claimant, shall
state the specific reasons for the decision and the specific Plan provisions on
which the decision was based and shall, to the extent permitted by law, be final
and binding on all interested persons. In addition, the notice of adverse
determination shall also include statements that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits and a statement of the claimant’s right to bring a civil action
under Section 502(a) of ERISA.
     Section 8.4 Revocability of Action. Any action taken by the Plan
Administrator or the Compensation Committee with respect to the rights or
benefits under the Plan of any person shall be revocable as to payments not yet
made to such person. In addition, the acceptance of any Excess Retirement
Benefits under the Plan constitutes acceptance of and agreement to the Plan
making any appropriate adjustments in future payments to any person (or to
recover from such person) any excess payment or underpayment previously made to
him.
     Section 8.5 Amendment. The Company (with the approval or ratification of
the Compensation Committee) may at any time amend any or all of the provisions
of this Plan,

-11-



--------------------------------------------------------------------------------



 



except that, without the prior written consent of the affected Participant, no
such amendment may (a) reduce the amount of any Participant’s vested Benefit as
of the date of such amendment or (b) alter the time of payment provisions
described in Article VI of the Plan, except for any amendments that are required
to bring such provisions into compliance with the requirements of, or exceptions
to, Code Section 409A or that accelerate the time of payment (in a manner
permitted by Code Section 409A but solely with respect to Sub-Accounts that are
subject to Code Section 409A). Any amendment shall be in the form of a written
instrument executed by an officer of the Company. Subject to the foregoing
provisions of this Section, such amendment shall become effective as of the date
specified in such instrument or, if no such date is specified, on the date of
its execution.
     Section 8.6 Termination.
The Company, in its sole discretion, may terminate this Plan at any time and for
any reason whatsoever, except that, without the prior written consent of the
affected Participant, no such termination may (i) reduce the amount of any
Participant’s vested Benefit as of the date of such termination or (ii) alter
the time of payment provisions described in Article VI of the Plan, except for a
termination that accelerates the time of payments (in a manner permitted by Code
Section 409A, solely for the Sub-Accounts that are subject to Code
Section 409A). Any such termination shall be expressed in the form of a written
instrument executed by an officer of the Company, with the approval or
ratification of the Compensation Committee. Subject to the foregoing provisions
of this Section, such termination shall become effective as of the date
specified in such instrument or, if no such date is specified, on the date of
its execution. Written notice of any termination shall be provided to the
Participants at a time determined by the Plan Administrator.
     Executed this 14th day of December, 2007.

            THE KITCHEN COLLECTION, INC.
      By:   /s/ Charles A. Bittenbender         Title: Assistant Secretary     
       

-12-